DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.
On page 10 regarding drawing objections Applicant argues amendments overcome the issues of record.
The Examiner respectfully disagrees, noting all objections were not addressed. Additionally, the response has resulted in further objections. Please see below.
On page 10 regarding claim objections Applicant argues amendments overcome the objections of record. 
The Examiner respectfully notes that all claim objections were not addressed and thus these are maintained.
On pages 10-11 regarding 112b rejections Applicant argues amendments overcome the rejections of record.
The Examiner respectfully disagrees, noting the meaning wasn’t addressed in Applicant’s response and claims were not clarified to the Examiner. This rejection is accordingly maintained.
On page 11 regarding 103 rejections Applicant argues Doyle does not teach optional covers covering a cable for the purpose of protecting a user if a cable fails. 
The Examiner respectfully disagrees, noting [0115] distinctly states that optional covers can be placed on the arm support system 500 and/or user. As regards the suggestion that the purpose of the covers of Doyle is for a different reason that Applicant, the Examiner reminds Applicant that the claimed invention is for a system and not towards a method. Accordingly, any “intended use” of the cover, which the cover of Doyle is capable of meeting, would not result in a patentable difference from Doyle. The Examiner respectfully refers below to the rejection of record in which “intended use” and “functional” limitations are discussed. 
On page 11, Applicant argues further that Sugawara is “completely unrelated” to arm systems worn by a user but is instead drawn towards joints of robots. Applicant admits Sugawara teaches a cover, but that is “merely part of an elbow joint”, and thus it isn’t capable of covering a cable of an arm support system (as compared to covering links of an elbow). 
The Examiner respectfully disagrees, noting the relevance of a robotic arm to an exoskeleton arm is self-evident, and recognized in the art. Suggestions that a person of ordinary skill would be unable to consider it obvious to include a cover over the working parts of Doyle since they are not in the elbow is likewise not persuasive. The Examiner understands that a person of ordinary skill is able to understand how to modify the location of a cover housing electronic, moving, or joint parts as is needed. 
The Examiner respectfully reminds Applicant that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.
On pages 11-12 Applicant argues further that Farris doesn’t teach arm support systems or covers which cover cables.
The Examiner respectfully notes that since Doyle already discloses the arm support system, cables, and covers, the argument does not appear to overcome the rejection of record. If the argument is attempting to claim Farris is not related prior art, this would not be persuasive since Applicant’s invention, Doyle, and Farris are all drawn towards exoskeleton systems. 
On page 12 Applicant argues rejections to claim 11 rise and fall with above arguments. 
On page 12 with regards to claim 30, Applicant argues further that Bering also does not disclose a guard which covers a cable of an arm support cassette, but rather teaches a leg guard. Applicant argues the purpose behind Bering’s cover differs from theirs. 
The Examiner respectfully disagrees and maintains that Doyle already discloses guards, an arm support, and cables (with Farris teaching a cassette). The Examiner also maintains that guards for any part of the body, particularly extremities, are considered relevant prior art. The Examiner also again reminds Applicant that the intended use behind the guard does not patentably distinguish the instant invention from prior art systems (see explanation above).

Claim Objections
Claims 1-2, 7, 11, 13, 18 are objected to because of the following informalities:  
Claim 1 is objected to since the paragraph beginning with “one or more compensation elements” appears to be missing transitional words in the last part of the paragraphs (e.g. the word “and”).
Claim 11 is objected to since the paragraph beginning with “a cassette comprising…” makes it unclear whether the cassette or compensation elements are coupled to the shoulder bracket. 
Further, the paragraph appears to be missing various words (“and”, “wherein”, is”). The paragraph is a fairly long run-on sentence.
Remaining claims are objected to for depending on an objected claim.
Appropriate correction is required.

Specification
The specification amendment filed 10/13/22 appears to have new matter, since there is no support in the originally filed specification for element item 24 as being a “tube”. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guard” of the cassette, “compensation elements”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Further, the drawings are objected to since figure 1 item 24 (“shoulder support tube”) appears to be labeling the same element as is shown in figure 2b item 34 (“bracket”), although they are labeled with different reference numbers and have different names, they are pointing to the same structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 7, 11, 13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 are indefinite for claiming the “one or more compensation elements comprising a cassette including one or more cables and springs within the cassette”. However, it is unclear whether the compensation elements comprise: a cassette with cables; a cassette with springs (e.g. the cassette includes one or more of cables or springs); a cassette with “one or more cables” and springs, or some other permutation of “one or more cables and springs”.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7, 11, 13, 18, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 20140158839 A1) in view of Sugawara et al. (US 20060015214 A1) hereinafter known as Sugawara and further in view of Farris et al. (US 20170049659 A1) hereinafter known as Farris.
Regarding claim 1 Doyle discloses a system for supporting an arm of a user (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Doyle discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see the Abstract) comprising:
a harness (Figure 19d item 510) configured to be worn on a body of the user (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Doyle was considered capable of performing the cited intended use. See for example, [0006]);
an arm support coupled to the harness (Figure 7a item 200) which is configured to support the arm of the user (this is stated as a “functional limitation” of the arm support (see explanation above). See also [0006]), 
a compensation element ([0006], [0018]) coupled to the arm support to apply an offset force to at least partially offset a gravitational force acting on the arm as the user moves the arm (this is stated as a “functional limitation” of the compensation element (see explanation above). See also [0006]); and wherein the arm support is capable of following the movement of the user’s arm (this is stated as a “functional limitation” of the arm support (see explanation above). See also [0018].), wherein the compensation element comprises a housing including a cable and springs ([0018] compensation elements comprise a “resilient element” within a “resilient element housing” and a “cable”; see also [0091] the resilient element can comprise a spring ([0089], [0136] refer to a plurality of springs)) wherein at least a first cable of the one or more cables is exposed (Figures 2, 4a item 70) and is coupled to the arm support at an attachment point (Figure 2 item 82; [0091]));
but is silent with regards to there being a guard coupled to the arm support and cassette to cover the cassette and first cable, so that one of the cables is exposed from the cassette to protect the user if the first cable fails,
and the compensation element comprising a cassette which holds the cable and springs.
However, regarding claim 1 Doyle describes there can be optional covers on the system and/or user ([0115]). Further, Sugawara teaches a guard (88) which covers the working/moveable joint elements (Figure 9; [0072]) to protect the user if one or more components of the cassette fail (this is stated as a functional limitation of the guard (see explanation above). A guard which protects a mobile joint is understood to be capable of protecting a user if an element fails). Doyle and Sugawara are involved in the same field of endeavor, namely exoskeletons. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Doyle so that the cover (guard) mentioned by Doyle was at least partially covering the moveable parts of the system of Doyle (e.g. the cassette and its elements) such as is taught by Sugawara in order to prevent the elements from exposure to interference during use and/or contamination with dust, water, etc. thus prolonging the life of the system as a whole. 
Further, the coupling (or lack of coupling) of the guard to both the arm support and cassette, as well as the exposure/non-exposure of the cable, are both obvious alternatives to one another that do not appear to affect the function of the claimed system and are accordingly considered to be obvious design choice modifications. The connection of the guard to the arm support or any of its constituent parts is inherent, or it would simply exist in space without connection to anything. Whether it is connected to the arm support, or the cassette, or both, are all simple design alternatives which would have occurred as obvious alternatives to the person of ordinary skill. Likewise, the cable being exposed or not exposed is not disclosed as affect how the system works, done for any benefit, or in place for any specific reason. This makes the cable’s partial exposure or non-exposure to both be obvious alternatives to a person of ordinary skill in the art. The Examiner notes that the courts have held that choosing from a finite number of identified, predictable solutions, both with a reasonable expectation of success results in a prima facie case of obviousness. See MPEP 2143 (I)(E). 	
Further, regarding claim 1 Farris teaches that parts of an exoskeleton can be housed within a cassette (Abstract). Doyle and Farris are involved in the same field of endeavor, namely exoskeletons. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Doyle Sugawara Combination so that mobile parts (e.g. cables and springs) of Doyle are housed within a cassette such as is taught by Farris in order to allow the mobile parts to be easily exchanged in case of breakage or malfunction without having to replace the entire exoskeleton system.
Regarding claim 2 the Doyle Sugawara Farris Combination teaches the system of claim 1 substantially as is claimed,
wherein Sugawara further teaches the guard is moveable relative to the cassette as the arm support moves between one or more positions ([0072] the cover is slidably interposed between the two parts of the joint).
Regarding claim 7 the Doyle Sugawara Farris Combination teaches the system of claim 1 substantially as is claimed,
wherein Sugawara further teaches the guard comprises a slidable cover mounted to the (moveable parts/ “cassette” of Doyle) ([0072]).
Regarding claim 11 the Doyle Sugawara Farris Combination teaches the system of claim 1 substantially as is claimed,
wherein Doyle further discloses the arm support comprises a shoulder bracket (Figure 3a item 56) pivotally coupled to the harness such that the shoulder bracket rotates horizontally about a vertical axis (this is stated as a “functional limitation” (see explanation above). See also Figure 3a; [0089]-[0090]); 
the cassette is coupled to the shoulder bracket such that the cassette is capable of pivoting vertically about a horizontal axis relative to the shoulder bracket (this is likewise stated as a “functional limitation” (see explanation above). See also [0018] and Figures 3a-c),
the arm movement including raising/lowering the arm (Figures 3a, 3d-e),
a first cable is exposed from the cassette and is coupled to the arm at an attachment point (Figure 4a item 82); and 
the guard protecting the user if the first cable fails (this is stated as a “functional limitation” (see the explanation and rejection to claim 1 above)),
and the cables/springs being carried inside of the cassette (see explanation in the rejection to claim 1 above). 
Regarding claim 13 see the rejection to claim 13 above.
Regarding claim 18 see the rejection to claim 7 above.
Regarding claim 29 the Doyle Sugawara Farris Combination teaches the system of claim 30 substantially as is claimed,
wherein Doyle further discloses the shoulder bracket comprises a first end coupled to the harness at a vertical pivot (Figure 4a item 66) such that the shoulder bracket is capable of rotating horizontally about the vertical axis (this is stated as a “functional limitation” (see explanation above). See also [0090]) and a second end comprising a hub (Figure 6a item 84),
wherein the (cassette – see rejection to claim 1 above regarding the cassette piece) further comprises a chassis (Figure 6a item 62) containing the cable and springs (Figure 6a) which is pivotally coupled to the hub such that the cassette is capable of pivoting vertically about the horizontal axis relative to the shoulder bracket (this is stated as a “functional limitation” (see explanation above). See also Figure 6a at pivot 66 and [0091]).

Claims 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, Sugawara, and Farris as is applied above, further in view of Buring et al. (US 4409689 A) hereinafter known as Buring.
Regarding claim 30 the Doyle Sugawara Farris Combination teaches the system of claim 11 substantially as is claimed,
wherein Sugawara further teaches the guard having a sliding safety cover ([0072] and item 88),
but is silent with regards to there being a first end pivotally coupled to the shoulder bracket and a second end slidably coupled to a track on the cassette so that the safety cover can slide as the cassette pivots. 
However, regarding claim 30 Buring teaches a joint cover (Figure 1 item 3) which has a first end (Figure 1 facing towards the viewer) pivotally coupled to a first joint part (Figure 1 item 5) and a second end (Figure 1 facing toward the page) coupled to a track on a second joint part so that the safety cover can slide as the second joint part pivots (Figure 1 items 10; Figures 2-3 show the sliding within the track). Doyle and Buring are involved in the same field of endeavor, namely pivoting joints for limbs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Doyle Sugawara Farris Combination to utilize any alternative connection/movement of the guard between the two joint parts of the Combination. The substitution of one known moveable connection for another is considered adequate to prove a prima facie case of obviousness (see MPEP 2143 (I)(B)).
Regarding claim 31 the Doyle Sugawara Farris Buring Combination teaches the system of claim 30 substantially as is claimed,
wherein Doyle further discloses the shoulder bracket comprises a first end coupled to the harness at a vertical pivot (Figure 4a item 66) such that the shoulder bracket is capable of rotating horizontally about the vertical axis (this is stated as a “functional limitation” (see explanation above). See also [0090]) and a second end comprising a hub (Figure 6a item 84),
wherein the (cassette – see rejection to claim 1 above regarding the cassette piece) further comprises a chassis (Figure 6a item 62) containing the cable and springs (Figure 6a) which is pivotally coupled to the hub such that the cassette is capable of pivoting vertically about the horizontal axis relative to the shoulder bracket (this is stated as a “functional limitation” (see explanation above). See also Figure 6a at pivot 66 and [0091]).
Regarding claim 32 the Doyle Sugawara Farris Buring Combination teaches the system of claim 31 substantially as is claimed,
wherein the Combination further teaches the guard is shaped to cover a gap between the hub and cassette (the guard of the combination is understood to be shaped appropriately).
Regarding claim 33 the Doyle Sugawara Farris Buring Combination teaches the system of claim 31 substantially as is claimed,
wherein Doyle further discloses the hub is removably coupled to the second end of the shoulder bracket for removably connecting the cassette to the shoulder bracket (This is stated as a “functional limitation” (see explanation above) which the Combination is understood capable of meeting. For example, see Figure 6a of Doyle which shows the connections between the elements comprising mechanical and pivoting connections, indicating that these parts are removably coupled if desired. Alternatively, see the modification in the rejection to claim 1 above wherein the cassette is described as being removable from other parts of the exoskeleton.).
Regarding claim 34 the Doyle Sugawara Farris Buring Combination teaches the system of claim 32 substantially as is claimed,
wherein Doyle further teaches a first cable is exposed from the cassette (Figure 4a item 70; the Examiner notes “exposure” is inherent since the cassette of the Combination must be distinct at some location between the moveable parts and the shoulder harness) and coupled to the hub at an attachment point (Figure 4a item 82; [0091]), 
wherein the Combination further teaches the sliding cover is shaped to cover the gap when the cassette pivots about the horizontal axis between raised and lowered position (the guard (sliding cover) of the Combination is understood to be shaped appropriately).
Regarding claim 35 the Doyle Sugawara Farris Buring Combination teaches the system of claim 30 substantially as is claimed,
wherein Farris further teaches the second end of the safety cover comprises one or more pins captured within the track (Figures 2-3 item 8) to facilitate the safety cover sliding as the cassette pivots about the horizontal axis between raised and lowered positions (this is stated as an “intended use” of the pins (see explanation above).). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/25/22